IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 40 WM 2015
EX REL., ANCELL EUGENE HAMM,  :
                              :
                 Petitioner   :
                              :
                              :
           v.                 :
                              :
                              :
BRIAN V. COLEMAN, GAOLER,     :
                              :
                 Respondent   :


                                     ORDER



PER CURIAM

      AND NOW, this 20th day of August, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus and the

Motion to Issue the Requested Relief are DENIED.